

116 S3322 IS: Prevention of Deceptive or Child-Targeted Advertising in Violation of the Unlawful Internet Gambling Enforcement Act
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3322IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prevent the unlawful use of financial instruments in the United States for online slot machines, lotteries, table games, and similar offerings, including games and applications that are deceptively marketed or designed to be attractive to children, and for other purposes.1.Short titleThis Act may be cited as the Prevention of Deceptive or Child-Targeted Advertising in Violation of the Unlawful Internet Gambling Enforcement Act.2.Sense of CongressIt is the Sense of Congress that—(1)Congress enacted subchapter IV of chapter 53 of title 31, United States Code, because traditional law enforcement mechanisms proved often inadequate for enforcing gambling prohibitions or regulations on the internet.(2)Congress intended subchapter IV of chapter 53 of title 31, United States Code, to generally prevent the use of financial instruments in the United States for online slot machines, lotteries, table games, and similar offerings.(3)The proliferation of smart devices has increased the number of casino and lottery websites offering online gambling websites and mobile applications that are designed to be attractive to children, including by featuring cartoon characters, themes based on children’s fairy tales, and similar content, or by including gambling activities disguised as other content.(4)The continued development and proliferation of online gambling websites and mobile applications in defiance of Federal law prohibiting such activity necessitates that Congress understand the extent of such attempts to evade the law and the options available to improve enforcement.3.Reports(a)Report by the Secretary of the TreasuryNot later than 180 days after enactment of this Act, the Secretary of the Treasury, in consultation with the Chair of the Board of Governors of the Federal Reserve System, shall submit to Congress a report on compliance with subchapter IV of chapter 53 of title 31, United States Code, including—(1)a summary of the online slot machines, lotteries, table games, and similar offerings that are offered by online casinos and lotteries operating in the United States, including a list of such offerings that feature cartoon characters, themes based on children’s fairy tales, or other content that may appear to be targeted toward children;(2)an assessment of the means by which online casino and lottery gambling websites or mobile applications receive funds from players for gambling activities in light of the prohibition on the use of financial instruments in the United States for unlawful internet gambling under subchapter IV of chapter 53 of title 31, United States Code; and(3)an assessment of the effectiveness of efforts by the Department of the Treasury and the Board of Governors of the Federal Reserve System to ensure compliance with subchapter IV of chapter 53 of title 31, United States Code, by online slot machines, lotteries, table games, and similar offerings, including steps that the Department of the Treasury and the Board of Governors can take to improve compliance.(b)Report by the Federal Trade CommissionNot later than 180 days after the date of enactment of this Act, the Chairman of the Federal Trade Commission (referred to in this subsection as the Commission) shall provide a report to Congress regarding deceptive advertising related to unlawful internet gambling, including—(1)an assessment of—(A)the prevalence of both targeted and non-targeted advertising for online slot machines, lotteries, table games, and similar offerings that are offered by online casinos and lotteries and—(i)are displayed within mobile applications and games that are available on common mobile application webstores in the United States; and(ii)employ content that is targeted toward children, such as through the use of cartoon characters or themes based on children’s fairy tales; and(B)efforts by internet website and mobile application developers to deceptively present unlawful internet gambling opportunities, including online slot machines, lotteries, table games, and similar offerings—(i)as part of non-gambling gameplay or application use within websites and mobile applications offered to users in the United States; and(ii)to users of websites and mobile applications that are targeted toward or known to be frequently accessed by children; and(2)a summary of the Commission’s efforts to prevent deceptive marketing of in-app purchases within mobile applications, including efforts related to the prevention of in-app gambling opportunities that violate subchapter IV of chapter 53 of title 31, United States Code, the effectiveness of those efforts, and steps that the Commission can take to improve enforcement. 